Title: To George Washington from Bertier & Company, 17 April 1790
From: Bertier & Company
To: Washington, George



Philadelphia April 17th 1790

To the President, the Senate and House of Representatives of the United States, 
The Petition of Bertier & Co. of the city of Philadelphia in the State of Pennsylvania Merchants;
Respectfully sheweth,
That your Petitioners having frequently received Goods to their address in Philadelphia, by vessels to different parts of the United States; they, on the twenty fourth day of March last received Letters from Baltimore in the State of Maryland, which had arrived there by the Ship Van Staphorst Captain Atkinson

from Amsterdam, directed to your Petitioners, advising of One Package of Merchandize marked B&C no. 2; One Package of Merchandize marked AL, and one other package of Merchandize marked BC no. 1286, a Keg of Herring and a Cheese, being shipped onboard the said Ship Van Staphorst at Amsterdam, Consigned to your Petitioners; that on the twenty fifth of the same month your Petitioners transmitted by Post to Adrian Valck Esqr., Consul for the United Netherlands at Baltimore, the original Bill of Lading and Invoices of the said Goods, with the Proofs required by the Laws of the United States, and directions to enter the said Goods and secure the Duties charged on them. That on the twenty seventh of the same month the said Adrian Valck Esqr. acknowledged the Receipt of the said Letter from your Petitioners, and declared that he should follow their orders respecting the said Goods, but on the thirtieth of the same Month the said Adrian Valck Esqr. wrote to your Petitioners, that he could not get the said Goods—as they had been seized by one of the Inspectors of the Port of Baltimore, before he had received the Invoices and Bill of Lading from your Petitioners, because the Captain had landed them before a permit had been obtain’d for that purpose from the Custom House.
That the said Adrian Valck Esqr. on behalf of your Petitioners, applied to the Collector of the Port of Baltimore, to secure the Payment of the Duties on the said Goods, and to have them deliverd to him, but the said Collector not conceiving himself authorised to determine on the Case, refered and wrote concerning the same, to the Secretary of the Treasury for relief, and that your Petitioners also addressed themselves to the Secretary of the Treasury, and stated the Circumstances of their Case to him, and he was pleased (as they are informed) to write to the said Collector, to shew all the Indulgence in his power to them, but as your Petitioners are inform’d that a Bill is now depending in Congress, to give relief in Cases of Seizure where no frauds were intended; and as there was not any Intention of fraud on the part of your Petitioners, nor any other Person concerned in the Transaction, and they had taken (as they have in all Cases) every Precaution in their power strictly to Comply with the Laws of the United States, for securing the Duties on Goods imported, they humbly pray Congress to make such provision in the said Act now before them, for granting them relief under their present Case, or to grant them such other relief in the Premises, as

to Congress in their Wisdom shall seem just. And your Petitioners shall ever pray.

Bertier & Compne

